Memorandum. The requirements of subdivision 3 of section 135 of the Election Law are designed to facilitate the discovery of irregularities or fraud in designation petitions. This purpose may only be achieved by mandating uniform and strict compliance with the statutory requirements (Matter of Sciarra v Donnelly, 34 NY2d 970; Gordop v Catania, 34 NY2d 964; Matter of Clune v Hayduk, 34 NY2d 965). To make exceptions, county by county, although seemingly justified in a particular instance, sanctions a practice which in another circumstance could lead to abuses (cf. Matter of Berry v Dodd, 38 NY2d 995, involving Nassau County).